



Exhibit 10(b)(b)(b)


SECOND AMENDED AND RESTATED
HP INC. 2004 STOCK INCENTIVE PLAN
(as amended effective January 29, 2018)
1.Purposes of the Plan.
The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company's
continued progress and, thereby, encourage recipients to act in the
shareholders' interest and share in the Company's success and to provide an
opportunity for cash awards to incentivize or reward employees.
2.    Definitions.
As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board, any Committees or such delegates as
shall be administering the Plan in accordance with Section 4 of the Plan.
(b)    “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator provided that the entity is one with
respect to which Common Stock will qualify as “service recipient stock” under
Code Section 409A.
(c)    “Annual Equity Retainer” shall mean the amount which a Non-Employee
Director will be entitled to receive in the form of equity for serving as a
director in a relevant Director Plan Year, but shall not include reimbursement
for expenses, fees associated with service on any committee of the Board, any
cash compensation (whether or not payable in Shares at the election of the
Non-Employee Director), or fees with respect to any other services to be
provided to HP or the Board, including but not limited to Board leadership
services.
(d)    “Applicable Laws” means the requirements relating to the administration
of stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Stock to the extent provided under the terms of the Company's agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.
(e)    “Award” means a Cash Award, Stock Award, Stock Appreciation Right, or
Option granted in accordance with the terms of the Plan.
(f)    “Awardee” means an individual who has been granted an Award under the
Plan.
(g)    “Award Agreement” means a Cash Award Agreement, Stock Award Agreement,
SAR Agreement and/or Option Agreement, which may be in written or electronic
format, in such form and with such terms as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan. An Award
Agreement may be in the form of either (i) an agreement to be either executed by
both the Awardee and the Company or offered and accepted electronically as the
Administrator shall determine or (ii) certificates, notices or similar
instruments as approved by the Administrator.
(h)    “Board” means the Board of Directors of the Company.
(i)    “Cash Award” means a bonus opportunity awarded under Section 12 pursuant
to which a Participant may become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the agreement or
other documents evidencing the Award (the “ Cash Award Agreement ”).
(j)    “Change in Control” means any of the following, unless the Administrator
provides otherwise:
i.    any merger or consolidation (other than a merger or consolidation in which
50% of the voting power of the voting securities of the surviving entity is
controlled by the shareholders of the Company immediately prior to the
transaction) in which the Company shall not be the surviving entity (or





--------------------------------------------------------------------------------





survives only as a subsidiary of another entity whose shareholders did not own
all or substantially all of the Common Stock in substantially the same
proportions as immediately prior to such transaction),
ii.    the sale of all or substantially all of the Company's assets to any other
person or entity (other than a wholly-owned subsidiary),
iii.    the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),
iv.    the dissolution or liquidation of the Company, or
v.    a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board.
A transaction shall not constitute a Change in Control if it is effected for the
purpose of changing the place of incorporation or form of organization of the
ultimate parent entity (including where the Company is succeeded by an issuer
incorporated under the laws of another state, country or foreign government for
such purpose and whether or not the Company remains in existence following such
transaction) where all or substantially all of the persons or group that
beneficially own all or substantially all of the combined voting power of the
Company’s voting securities immediately prior to the transaction beneficially
own all or substantially all of the combined voting power of the Company in
substantially the same proportions of their ownership after the transaction.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in this Section 2(j) with
respect to such Award (or portion thereof) shall only constitute a Change in
Control for purposes of the payment timing of such Award if such transaction
also constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
(k)    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
(l)    “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan. The HR and Compensation Committee of the
Board shall be deemed a “Committee” for purposes of the Plan.
(m)    “Common Stock” means the common stock of the Company.
(n)    “Company” or “HP” means HP Inc., a Delaware corporation, or its
successor.
(o)    “Conversion Award” has the meaning set forth in Section 4(b)(xi) of the
Plan.
(p)    “Director” means a member of the Board who is not a Non-Employee
Director.
(q)    “Director Option” shall mean any option granted under Section 13 of the
Plan.
(r)    “Director Plan Year” shall mean the year beginning the day after HP’s
annual meeting and ending on the day of HP’s next annual meeting, as the case
may be, for any relevant year.
(s)    “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer and/or Director. The Administrator shall
determine whether or not the chairman of the Board qualifies as an “Employee.”
Within the limitations of Applicable Law, the Administrator shall have the
discretion to determine the effect upon an Award and upon an individual's status
as an Employee in the case of (i) any individual who is classified by the
Company or its Affiliate as leased from or otherwise employed by a third party
or as intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii)


2

--------------------------------------------------------------------------------





any leave of absence approved by the Company or an Affiliate, (iii) any transfer
between locations of employment with the Company or an Affiliate or between the
Company and any Affiliate or between any Affiliates, (iv) any change in the
Awardee's status from an employee to a consultant or Director, and (v) at the
request of the Company or an Affiliate an employee becomes employed by any
partnership, joint venture or corporation not meeting the requirements of an
Affiliate in which the Company or an Affiliate is a party.
(t)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
(u)    “Fair Market Value” means, unless the Administrator determines otherwise,
as of any date, the closing sales price for such Common Stock on the New York
Stock Exchange (the “NYSE”) as of such date (or if no sales were reported on
such date, the closing sales price on the last preceding day on which a sale was
made), as reported in such source as the Administrator shall determine.
(v)    “Full-Value Award” means any Award under the Plan other than a Cash
Award, an Option or a Stock Appreciation Right. For avoidance of doubt, Stock
Awards settled in cash are not Full-Value Awards.
(w)    “Grant Date” means the date upon which an Award is granted to an Awardee
pursuant to this Plan or such later date as specified in advance by the
Administrator.
(x)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(y)    “Non-Employee Director” shall mean each member of the Board who is not an
employee of HP or any of its Subsidiaries or Affiliates and who is eligible only
for Awards granted pursuant to Section 13 of the Plan.
(z)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(aa)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(bb)    “Option” means a right granted under Section 8 to purchase a number of
Shares or Stock Units at such exercise price, at such times, and on such other
terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “ Option Agreement ”). Both Options intended to
qualify as Incentive Stock Options and Nonstatutory Stock Options may be granted
under the Plan.
(cc)    “Participant” means an individual who has been granted an Award or any
person (including any estate) to whom an Award has been assigned or transferred
as permitted hereunder.
(dd)    “Plan” means this Second Amended and Restated HP Inc. 2004 Stock
Incentive Plan.
(ee)    “Qualifying Performance Criteria” shall have the meaning set forth in
Section 13(b) of the Plan.
(ff)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.
(gg)    “Stock Appreciation Right” or “SAR” means a right granted under Section
8 which entitles the recipient to receive an amount equal to the excess of the
Fair Market Value of a Share on the date of exercise of the Stock Appreciation
Right over the exercise price thereof on such terms and conditions as are
specified in the agreement or other documents evidencing the Award (the “ SAR
Agreement ”). The Administrator shall determine whether a Stock Appreciation
Right shall be settled in cash, Shares or a combination of cash and Shares.
Stock Appreciation Rights may be granted in tandem with another Award or
freestanding and unrelated to another Award.
(hh)    “Stock Award” means an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued employment or performance conditions) and terms
as are expressed in the agreement or other documents evidencing the Award (the “
Stock Award Agreement ”).


3

--------------------------------------------------------------------------------





(ii)    “Stock Unit” means a bookkeeping entry representing an amount equivalent
to the value of one Share, payable in cash, property or Shares. Stock Units
represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.
(jj)    “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.
(kk)    “Tax-Related Items” means any U.S. federal, state, and/or local taxes
and any taxes imposed by a jurisdiction outside of the U.S. (including, without
limitation, income tax, social insurance and similar contributions, payroll tax,
fringe benefits tax, payment on account, employment tax, stamp tax and any other
taxes related to participation in the Plan and legally applicable to a
Participant, including any employer liability for which the Participant is
liable pursuant to Applicable Laws or the applicable Award Agreement).
(ll)    “Termination of Employment” shall mean ceasing to be an Employee.
However, for Incentive Stock Option purposes, Termination of Employment will
occur when the Awardee ceases to be an employee (as determined in accordance
with Section 3401(c) of the Code and the regulations promulgated thereunder) of
the Company or one of its Subsidiaries. The Administrator shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
business unit, or a joint venture, shall be deemed to result in a Termination of
Employment.
(mm)    “Total and Permanent Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code.
3.    Stock Subject to the Plan.
(a)    Aggregate Limits. Subject to the provisions of Section 15 of the Plan,
the aggregate number of Shares subject to Awards granted under the Plan is
593,111,733 Shares. The Shares subject to the Plan may be either Shares
reacquired by the Company, including Shares purchased in the open market, or
authorized but unissued Shares. Shares issued in respect of any Full-Value Award
granted under the Plan after March 20, 2013 shall be counted against the share
limit set forth in the foregoing sentence as 2.32 for every one Share actually
issued in connection with such Award. (For example, if 100 Shares are issued
with respect to a Stock Unit, 232 shares will be counted against the share limit
in connection with that Award.) Shares issued in respect of any other Award (not
a Full-Value Award) shall be counted against the share limit as one Share.
(b)    Issuance of Shares. For purposes of Section 3(a), the aggregate number of
Shares issued under the Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. If any Shares subject
to an Award granted under the Plan are forfeited or such Award is settled in
cash or otherwise terminates without the delivery of such Shares, the Shares
subject to such Award, to the extent of any such forfeiture, settlement or
termination, shall again be available for grant under the Plan. Any Shares that
become available for the grant of Awards pursuant to the foregoing sentence
shall be added back in accordance with the following: (i) if the Shares were
subject to Options or Stock Appreciation Rights, Shares will be added back as
one (1) Share for every Share subject to the Options or Stock Appreciation
Rights; (ii) if the Shares were subject to Stock Awards, Shares will be added
back as 2.32 Shares for every Share subject to the Stock Award. Notwithstanding
the foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares delivered
to or withheld by the Company to pay the exercise price of an Option, (ii)
Shares delivered to or withheld by the Company to pay the withholding
Tax-Related Items, or (iii) Shares repurchased by the Company on the open market
with the proceeds of an Award paid to the Company by or on behalf of the
Participant. For the avoidance of doubt, when SARs are exercised and settled in
Shares the full number of Shares exercised will no longer be available for
issuance under the Plan.
(c)    Share Limits. Subject to the provisions of Section 15 of the Plan, the
aggregate number of Shares subject to Awards granted under this Plan during any
calendar year to any one Awardee shall not exceed 4,000,000, except that in
connection with his or her initial service, an Awardee may be granted Awards
covering up to an additional 4,000,000 Shares. Subject to the provisions of
Section 15 of the Plan, the aggregate number of Shares that


4

--------------------------------------------------------------------------------





may be subject to all Incentive Stock Options granted under the Plan is
593,111,733 Shares. Notwithstanding anything to the contrary in the Plan, the
limitations set forth in this Section 3(c) shall be subject to adjustment under
Section 15(a) of the Plan only to the extent that such adjustment will not
affect the status of any Award intended to qualify as “performance based
compensation” under Code Section 162(m) or the ability to grant or the
qualification of Incentive Stock Options under the Plan.
4.    Administration Of The Plan.
(a)    Procedure.
i.    Multiple Administrative Bodies. The Plan shall be administered by the
Board, one or more Committees and/or their delegates.
ii.    Section 162. To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
iii.    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.
iv.    Other Administration. Subject to applicable law, the Board or a Committee
may delegate to an authorized officer or officers of the Company the power to
approve Awards to persons eligible to receive Awards under the Plan who are not
(A) subject to Section 16 of the Exchange Act or (B) at the time of such
approval, “covered employees” under Section 162(m) of the Code.
v.    Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan. Such delegation may be
revoked at any time.
(b)    Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee or delegates acting as the Administrator, subject to
the specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:
i.    to select the Awardees to whom Awards are to be granted hereunder;
ii.    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
iii.    to determine the type of Award to be granted to the selected Awardees;
iv.    to approve forms of Award Agreements for use under the Plan;
v.    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise and/or purchase price, the time or times when
an Award may be exercised or settled (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;


5

--------------------------------------------------------------------------------





vi.    to suspend the right to exercise Awards during any blackout period that
is necessary or desirable to comply with the requirements of Applicable Laws
and/or to extend the Award exercise period for an equal period of time in a
manner consistent with Applicable Law;
vii.    to correct defects and supply omissions in the Plan and any Award
Agreement and to correct administrative errors;
viii.    to construe and interpret the terms of the Plan (including sub-plans
and Plan addenda) and Awards granted pursuant to the Plan;
ix.    to establish, adopt or revise rules and regulations and procedures
relating to the operation and administration of the Plan to facilitate
compliance with non-U.S. laws and procedures, facilitate administration of the
Plan and/or take advantage of tax-favorable treatment for Awards granted to
Participants outside the U.S., in each case, as it may deem necessary or
advisable by the Administrator. Without limiting the generality of the
foregoing, the Administrator is specifically authorized (A) to adopt the rules
and procedures regarding the conversion of local currency, withholding
procedures and handling of stock certificates which vary with local requirements
and (B) to adopt sub-plans and Plan addenda as the Administrator deems
desirable, to accommodate the foregoing;
x.    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;
xi.    to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
amendment is subject to Section 15 of the Plan and may not materially impair any
outstanding Award unless agreed to in writing by the Participant;
xii.    to allow Participants to satisfy withholding of Tax-Related Items by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or SAR, or vesting or settlement of a Stock Award that number of
Shares having a value not in excess of the amount required to be withheld. The
value of the Shares to be withheld shall be determined in such manner and on
such date that the Administrator shall determine or, in the absence of provision
otherwise, on the date that the amount of Tax-Related Items to be withheld is to
be determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;
xiii.    to authorize conversion or substitution under the Plan of any or all
stock options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger or
acquisition. The Conversion Awards may be Nonstatutory Stock Options or
Incentive Stock Options, as determined by the Administrator, with respect to
options granted by the acquired entity; provided, however, that with respect to
the conversion of stock appreciation rights in the acquired entity, the
Conversion Awards shall be Nonstatutory Stock Options, unless otherwise
determined by the Administrator. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;
xiv.    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
xv.    to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;
xvi.    to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an


6

--------------------------------------------------------------------------------





alternative thereto, of the Participant to receive, without payment to the
Company, a number of Shares, cash or a combination thereof, the amount of which
is determined by reference to the value of the Award; and
xvii.    to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
(c)    Effect of Administrator's Decision. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants or other persons
claiming rights under the Plan or any Award. The Administrator shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.
5.    Eligibility.
Awards may be granted to Directors and/or Employees; provided that Non-Employee
Directors are eligible only for awards granted under Section 13 of the Plan.
6.    Term of Plan.
The Plan shall become effective upon its approval by shareholders of the
Company. It shall continue in effect for a term of ten (10) years from the later
of the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Company unless terminated earlier under Section 15 of the
Plan.
7.    Term of Award.
The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option or SAR, the term shall be ten (10)
years from the Grant Date or such shorter term as may be provided in the Award
Agreement; provided that the term may be ten and one-half (10 1 / 2 ) years in
the case of Options granted to Awardees in certain jurisdictions outside the
United States as determined by the Administrator.
8.    Options and Stock Appreciation Rights.
The Administrator may grant an Option or SAR, or provide for the grant of an
Option or SAR, either from time to time in the discretion of the Administrator
or automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition whether or not within the control of the Awardee.
(a)    Option or SAR Agreement. Each Option or SAR Agreement shall contain
provisions regarding (i) the number of Shares that may be issued upon exercise
of the Option or SAR, (ii) the type of Option, (iii) the exercise price of the
Shares and the means of payment for the Shares, (iv) the term of the Option or
SAR, (v) such terms and conditions on the vesting and/or exercisability of an
Option or SAR as may be determined from time to time by the Administrator, (vi)
restrictions on the transfer of the Option or SAR and forfeiture provisions and
(vii) such further terms and conditions, in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.
(b)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option or SAR shall be determined by the
Administrator, subject to the following:
i.    The per Share exercise price of an Option or SAR shall be no less than
100% of the Fair Market Value per Share on the Grant Date.
ii.    Notwithstanding the foregoing, at the Administrator's discretion,
Conversion Awards may be granted in substitution and/or conversion of options or
stock appreciation rights of an acquired entity, with a per Share exercise price
of less than 100% of the Fair Market Value per Share on the date of such
substitution and/or conversion if such exercise price is based on a formula set
forth in the terms of such options/stock appreciation rights or in the terms of
the agreement providing for such acquisition.


7

--------------------------------------------------------------------------------





(c)    No Option or SAR Repricings. Other than in connection with a change in
the Company's capitalization (as described in Section 15(a) of the Plan), the
exercise price of an Option or SAR may not be reduced without shareholder
approval (including canceling previously awarded Options or SARs in exchange for
cash, other Awards, Options or SARs with an exercise price that is less than the
exercise price of the original Option or SAR).
(d)    Vesting Period and Exercise Dates. Options or SARs granted under this
Plan shall vest and/or be exercisable at such time and in such installments
during the period prior to the expiration of the Option's or SAR’s term as
determined by the Administrator. The Administrator shall have the right to make
the timing of the ability to exercise any Option or SAR granted under this Plan
subject to continued employment, the passage of time and/or such performance
requirements as deemed appropriate by the Administrator. At any time after the
grant of an Option or SAR, the Administrator may reduce or eliminate any
restrictions surrounding any Participant's right to exercise all or part of the
Option or SAR.
(e)    Form of Consideration for Exercising an Option. The Administrator shall
determine the acceptable form of consideration for exercising an Option,
including the method of payment, either through the terms of the Option
Agreement or at the time of exercise of an Option. Acceptable forms of
consideration may include:
i.    cash;
ii.    check or wire transfer (denominated in U.S. Dollars);
iii.    subject to any conditions or limitations established by the
Administrator, withholding of Shares deliverable upon exercise, which have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised;
iv.    consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator;
v.    such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or
vi.    any combination of the foregoing methods of payment.
9.    Incentive Stock Option Limitations/Terms.
(a)    Eligibility. Only employees (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
or any of its Subsidiaries may be granted Incentive Stock Options.
(b)    $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 9(b), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the Grant Date.
(c)    Effect of Termination of Employment on Incentive Stock Options.
Generally. Unless otherwise provided for by the Administrator, upon an Awardee's
Termination of Employment, any outstanding Incentive Stock Option granted to
such Awardee, whether vested or unvested, to the extent not theretofore
exercised, shall terminate immediately upon the Awardee's Termination of
Employment.
(d)    Leave of Absence. For purposes of Incentive Stock Options, no leave of
absence may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Subsidiary is not so guaranteed,
an Awardee's employment with the Company shall be deemed terminated on the
ninety-first (91st) day of such leave for Incentive Stock Option purposes and
any Incentive Stock Option granted to the Awardee shall cease to be treated


8

--------------------------------------------------------------------------------





as an Incentive Stock Option and shall terminate upon the expiration of the
three month period following the date the employment relationship is deemed
terminated.
(e)    Transferability. The Option Agreement must provide that an Incentive
Stock Option cannot be transferable by the Awardee otherwise than by will or the
laws of descent and distribution, and, during the lifetime of such Awardee, must
not be exercisable by any other person. If the terms of an Incentive Stock
Option are amended to permit transferability, the Option will be treated for tax
purposes as a Nonstatutory Stock Option.
(f)    Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.
10.    Exercise of Option or SAR.
(a)    Procedure for Exercise; Rights as a Shareholder.
i.    Any Option or SAR granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the respective Award Agreement. Unless the
Administrator provides otherwise: (A) no Option or SAR may be exercised during
any leave of absence other than an approved personal or medical leave with an
employment guarantee upon return, (B) an Option or SAR shall continue to vest
during any authorized leave of absence and such Option or SAR may be exercised
to the extent vested and exercisable upon the Awardee's return to active
employment status.
ii.    An Option or SAR shall be deemed exercised when the Company receives (A)
written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option or SAR; (B) full
payment for the Shares with respect to which the related Option is exercised;
and (C) with respect to Nonstatutory Stock Options or SARs, satisfaction of all
applicable withholding of Tax-Related Items.
iii.    Shares issued upon exercise of an Option or SAR shall be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Shares
subject to an Option or SAR, notwithstanding the exercise of the Option or SAR.
iv.    The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option or SAR is exercised. An Option or
SAR may not be exercised for a fraction of a Share.
(b)    Effect of Termination of Employment on Nonstatutory Stock Options or
SARs. Unless otherwise provided for by the Administrator prior to the Awardee’s
Termination of Employment, upon an Awardee's Termination of Employment, any
outstanding Nonstatutory Stock Option or SAR granted to such Awardee, whether
vested or unvested, to the extent not theretofore exercised, shall terminate
immediately upon the Awardee's Termination of Employment.
11.    Stock Awards.
(a)    Stock Award Agreement. Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested, (iv) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Shares as
may be determined from time to time by the Administrator, (v) restrictions on
the transferability of the Stock Award and (vi) such further terms and
conditions in each case not inconsistent with this Plan as may be determined
from time to time by the Administrator.


9

--------------------------------------------------------------------------------





(b)    Restrictions and Performance Criteria. The grant, issuance, retention
and/or vesting of each Stock Award may be subject to such performance criteria
and level of achievement versus these criteria as the Administrator shall
determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee.
Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
the earlier of ninety (90) days after the commencement, or within the first 25%,
of the period of service to which the performance goals relates, provided that
the outcome is substantially uncertain at that time.
(c)    Forfeiture. Unless otherwise provided for by the Administrator prior to
the Awardee’s Termination of Employment, upon the Awardee's Termination of
Employment, the Stock Award and the Shares subject thereto shall be forfeited,
provided that to the extent that the Awardee purchased any Shares, the Company
shall have a right to repurchase the unvested Shares at the original price paid
by the Awardee.
(d)    Rights as a Shareholder. Unless otherwise provided by the Administrator,
the Participant shall have the rights equivalent to those of a shareholder and
shall be a shareholder only after Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) to the Participant. Unless otherwise provided by the
Administrator, a Participant holding Stock Units shall be entitled to receive
dividend or dividend equivalent rights payable in cash or Shares subject to the
same vesting conditions as the underlying Stock Units.
12.    Cash Awards.
Each Cash Award will confer upon the Awardee the opportunity to earn a future
payment tied to the level of achievement with respect to one or more performance
criteria established for a performance period of not less than one (1) year.
(a)    Cash Award. Each Cash Award shall contain provisions regarding (i) the
target and maximum amount payable to the Awardee as a Cash Award, (ii) the
performance criteria and level of achievement versus these criteria which shall
determine the amount of such payment, (iii) the period as to which performance
shall be measured for establishing the amount of any payment, (iv) the timing of
any payment earned by virtue of performance, (v) restrictions on the alienation
or transfer of the Cash Award prior to actual payment, (vi) forfeiture
provisions, and (vii) such further terms and conditions, in each case not
inconsistent with the Plan, as may be determined from time to time by the
Administrator. The maximum amount payable as a Cash Award that is settled for
cash may be a multiple of the target amount payable, but the maximum amount
payable in any fiscal year pursuant to that portion of a Cash Award granted
under this Plan to any Awardee that is intended to satisfy the requirements for
“performance based compensation” under Section 162(m) of the Code shall not
exceed U.S. $15,000,000. To the extent that any Cash Award is granted under the
Company’s 2005 Pay-for-Results Plan, the terms and conditions of this Section 12
shall prevail over the terms and conditions of the 2005 Pay-for-Results Plan.
(b)    Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the target and the minimum and maximum amount payable under a Cash Award, which
criteria may be based on financial performance and /or personal performance
evaluations. The Administrator may specify the percentage of the target Cash
Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of an Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be a measure established by the
Administrator based on one or more Qualifying Performance Criteria selected by
the Administrator and specified in writing not later than the earlier of, 90
days after the commencement, or within the first 25%, of the period of service
to which the performance goals relates, provided that the outcome is
substantially uncertain at that time.
(c)    Timing and Form of Payment. The Administrator shall determine the timing
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify, may permit an
Awardee to elect (in a manner consistent with Section 409A of the Code) for the
payment of any Cash Award to be deferred to a specified date or event. The
Administrator may specify the form of payment of


10

--------------------------------------------------------------------------------





Cash Awards, which may be cash or other property, or may provide for an Awardee
to have the option for his or her Cash Award, or such portion thereof as the
Administrator may specify, to be paid in whole or in part in cash or other
property.
(d)    Termination of Employment. Unless otherwise provided for by the
Administrator prior to the Awardee’s Termination of Employment, upon the
Awardee's Termination of Employment, any Cash Awards issued hereunder shall be
forfeited,
13.    Non-Employee Director Awards.
(a)    Eligibility. Each member of the Board who is a Non-Employee Director and
who is providing service to HP as a member of the Board at the beginning of the
Director Plan Year shall be eligible to receive an Annual Equity Retainer (as
defined in Section 2 above) under the Plan. The value of the Annual Equity
Retainer granted to a Non-Employee Director for any Director Plan Year (which
shall be converted into a number of shares subject to a Director RSU Award (as
provided in Section 13(b)(ii)) or Director Option Award (as provided in Section
13(b)(iii)) shall not exceed $550,000.
Any member of the Board who enters service after the beginning of the Director
Plan Year (as defined in Section 2 above) may be eligible to receive a prorated
Annual Equity Retainer under the Plan as the Board or the Committee determines
in its discretion.
(b)    Terms and Conditions.
i.    Compensation Alternatives. Within such period as may be designated by the
Committee (i) prior to the beginning of the Director Plan Year, or (ii) if the
Non-Employee Director elects to defer Director RSU Awards (as defined below), in
the calendar year preceding the first day of the Director Plan Year, each
Non-Employee Director may elect to receive his Annual Equity Retainer in the
form of restricted stock units (a “Director RSU Award”) or in the form of an
option to purchase shares of Common Stock (a “Director Option Award”). If any
Non-Employee Director fails to make such an election, then he shall be deemed to
have elected a Director RSU Award for the value of his Annual Equity Retainer.
Any such election, or any modification or termination of such an election, shall
be filed with HP on a form prescribed by HP for this purpose. If a Non-Employee
Director does not elect to defer his or her Director RSU Awards and does not
select his or her means of payment within the prescribed time, then such
Non-Employee Director shall not be permitted to defer Director RSU Awards for
the applicable Director Plan Year.
ii.    Director RSU Award.
A.    Date of Grant. The Director RSU Award shall be granted automatically on
the date of the annual shareholders meeting (the “Director Grant Date”).
B.    Number of Shares Subject to a Director RSU Award. The total number of
shares of Common Stock included in each Director RSU Award shall be determined
by dividing the amount of the Annual Equity Retainer that is to be paid in RSUs
by the Fair Market Value of a share of Common Stock on the Director Grant Date.
It shall be rounded up to the largest number of whole shares.
C.    Vesting Period for Director RSU Award. The vesting applicable to the
Director RSU Award for a Director Plan Year shall be determined by the Committee
and set forth in the applicable Award Agreement. Unless deferred, Shares subject
to Director RSU Awards shall be delivered promptly upon satisfaction of the
vesting conditions, but no later than March 15 of the calendar year following
the calendar year in which the vesting conditions are satisfied.
iii.    Director Option Award. Subject to Section 13(b)(i) above, each
Non-Employee Director may specify the amount of his Annual Equity Retainer to be
received in the form of a Nonstatutory Stock Option. Each Director Option Award
granted under this Plan shall comply with and be subject to the terms


11

--------------------------------------------------------------------------------





of the Plan and the following terms and conditions including such additional
terms and conditions as may be determined by the Board or Committee:
A.    Date of Grant. The Director Option Award shall be granted automatically on
the Director Grant Date.
B.    Number of Shares Subject to Director Option Award. The number of shares to
be subject to any Director Option Award shall be an amount necessary to make
such option equal in value, using a modified Black-Scholes option valuation
model, to that portion of the Annual Equity Retainer that the Non-Employee
Director elected to receive in the form of an option. The value of the option
will be calculated by assuming that the value of an option to purchase one share
of Common Stock equals the product of (i) a fraction determined by dividing 1 by
the Multiplier, as defined below, and (ii) the Fair Market Value of a share of
Common Stock on the Director Grant Date.
The number of shares represented by a Director Option Award shall be determined
by multiplying the number of shares determined above by a multiplier determined
using a modified Black-Scholes option valuation method (the “Multiplier”). The
Board or the Committee shall determine the Multiplier prior to the beginning of
the Director Plan Year by considering the following factors: (i) the Fair Market
Value of the Common Stock on the date the Multiplier is determined; (ii) the
average length of time that Company stock options are held by optionees prior to
exercise; (iii) the risk-free rate of return based on the term determined in
(ii) above and U.S. government securities rates; (iv) the annual dividend yield
for the Common Stock; and (v) the volatility of the Common Stock over the
previous ten-year period. The number of shares to be subject to the option shall
be rounded up to the largest number of whole shares determined as follows:
Amount of Annual Equity Retainer to be paid as options
--------------------------------------------------------------------    x
Multiplier = Number of Shares
Fair Market Value on the Director Grant Date
C.    Price of Options. The exercise price of the Director Option Award will be
the Fair Market Value of the Common Stock on the Director Grant Date.
D.    Period of Director Option Award. The vesting and exercisability applicable
to a Director Option Award shall be determined by the Committee and set forth in
the applicable Award Agreement. If the Committee does not expressly exercise its
discretion to change the exercisability (including the vesting schedule and/or
the term of an option) of the Director Option Award for a Director Plan Year,
then the exercisability of such options shall be the same as the last Director
Plan Year in which the Committee expressly exercised its discretion to determine
the exercisability of Shares subject to the Director Option Award.
iv.    Termination. Any Non-Employee Director who terminates service prior to
the end of the Director Plan Year may have his Annual Retainer prorated,
including a forfeiture of options, restricted stock units or cash payment, if
any, as the Board or the Committee determines in its discretion.
14.    Other Provisions Applicable to Awards.
(a)    Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. The Administrator may make an
Award transferable to an Awardee's “family member” (as such term is defined in
Section 1(a)(5) of the General Instructions to Form S-8 under the Securities Act
of 1933, as amended), to trusts solely for the benefit of such family members
and to partnerships in which such family members and/or trusts are the only
partners. If the Administrator makes an Award transferable, either at the time
of grant or thereafter, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate, and any transferee shall be
deemed to be bound by such terms upon acceptance of such transfer.


12

--------------------------------------------------------------------------------





(b)    Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years' results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) cash flow (including operating cash flow or free cash flow) or cash
conversion cycle; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in: earnings or earnings per share, cash flow, revenue, gross
margin, operating expense or operating expense as a percentage of revenue; (v)
stock price; (vi) return on equity or average shareholder equity; (vii) total
shareholder return; (viii) return on capital; (ix) return on assets or net
assets; (x) return on investment; (xi) revenue (on an absolute basis or adjusted
for currency effects); (xii) net profit or net profit before annual bonus;
(xiii) income or net income; (xiv) operating income or net operating income;
(xv) operating profit,.net operating profit or controllable operating profit;
(xvi) operating margin or operating expense or operating expense as a percentage
of revenue; (xvii) return on operating revenue; (xviii) market share or customer
indicators; (xix) contract awards or backlog; (xx) overhead or other expense
reduction; (xxi) growth in shareholder value relative to the moving average of
the S&P 500 Index or a peer group index or another index; (xxii) credit rating;
(xxiii) strategic plan development and implementation, attainment of research
and development milestones or new product invention or innovation; (xxiv)
succession plan development and implementation; (xxv) improvement in
productivity or workforce diversity, (xxvi) attainment of objective operating
goals and employee metrics; and (xxvii) economic value added. To the extent
consistent with Section 162(m) of the Code, the Committee may appropriately
adjust any evaluation of performance under a Qualifying Performance Criteria to
exclude any of the following events that occurs during a performance period: (A)
asset write-downs; (B) litigation or claim judgments or settlements; (C) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results; (D) accruals for reorganization and
restructuring programs; and (E) any items that are unusual in nature and
infrequently occurring pursuant to Accounting Standards Update 2015-01 and/or in
management's discussion and analysis of financial condition and results of
operations appearing in the Company's annual report to shareholders for the
applicable year.
(c)    Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).
(d)    Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified at the time of grant of an Award to “covered employees” within the
meaning of Section 162(m) of the Code, the number of Shares, Options, SARs or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Qualifying Performance Criteria may be reduced
by the Committee on the basis of such further considerations as the Committee in
its sole discretion shall determine.
(e)    Tax-Related Items. The Company or any Affiliate, as applicable, shall
have the authority to require a Participant to remit to the Company or an
Affiliate, an amount sufficient to satisfy the withholding obligations for
Tax-Related Items or to take such other action as may be necessary or
appropriate in the opinion of the Company or an Affiliate, as applicable, to
satisfy withholding obligations for Tax-Related Items, including one or a
combination of the following: (a) withholding from the Participant’s wages or
other cash compensation payable to the Participant by the Company or an
Affiliate; (b) withholding from the proceeds of the sale of Shares acquired
pursuant to an Award, either through a voluntary sale or a mandatory sale
arranged by the Company on the Participant’s behalf, without need of further
authorization; or (c) in the Committee’s sole discretion, by withholding Shares
otherwise issuable under an Award (or allowing the return of Shares) sufficient,
as determined by the Committee in its sole discretion, to satisfy such
Tax-Related Items. No Shares shall be delivered pursuant to an Award to any
Participant or other person until the Participant or such other person has made
arrangements acceptable to the Committee to satisfy the withholding obligations
for Tax-Related Items.
(f)    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy adopted by the Company
providing for the recovery of Awards, shares,


13

--------------------------------------------------------------------------------





proceeds, or payments to Participants in the event of fraud or as required by
Applicable Laws or governance considerations or in other similar circumstances.
15.    Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
(a)    Changes in Capitalization. Subject to any required action by the
shareholders of the Company, (i) the number and kind of Shares available for
issuance under the Plan and/or covered by each outstanding Award, (ii) the price
per Share subject to each such outstanding Award and (iii) the Share limitations
set forth in Section 3 of the Plan, shall be proportionately adjusted for any
increase or decrease in the number or kind of issued shares resulting from a
stock split, spin-off, reverse stock split, dividend or other distribution
(whether in the form of cash, Shares, other securities or other property (other
than regular, cash dividends)), combination or reclassification of the Common
Stock, or any other increase (or new issuance of securities of the Company or
any Affiliate) or decrease in the number of issued shares of Common Stock or
other securities effected without receipt of consideration by the Company or any
other similar event or other change related to a corporate effect affecting the
Share or the price of Shares; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide at any time for an Option to be
fully vested and exercisable until ten (10) days prior to such transaction. In
addition, the Administrator may provide that any restrictions on any Award shall
lapse prior to the transaction, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.
(c)    Change in Control. In the event there is a Change in Control of the
Company, as determined by the Board or a Committee, the Board or Committee may,
in its discretion, (i) provide for the assumption or substitution of, or
adjustment to, each outstanding Award; (ii) accelerate the vesting of Awards and
terminate any restrictions on Awards; and (iii) provide for the cancellation of
Awards for a cash payment to the Participant.
16.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company, no such amendment shall be
made that would:
i.    increase the maximum number of Shares for which Awards may be granted
under the Plan, other than an increase pursuant to Section 15 of the Plan;
ii.    reduce the minimum exercise price for Options or SARs granted under the
Plan;
iii.    reduce the exercise price of outstanding Options or SARs; or
iv.    materially expand the class of persons eligible to receive Awards under
the Plan.
(b)    Effect of Amendment or Termination. No amendment, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Participant and the Administrator, which agreement
must be in writing and signed by the Participant and the Company. Termination of
the Plan shall not affect the Administrator's ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.


14

--------------------------------------------------------------------------------





(c)    Effect of the Plan on Other Arrangements. Neither the adoption of the
Plan by the Board or a Committee nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of awards otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
17.    Designation of Beneficiary.
(a)    To the extent permitted under the terms of an Award Agreement, an Awardee
may file a written designation of a beneficiary who is to receive the Awardee's
rights pursuant to Awardee's Award or the Awardee may include his or her Awards
in an omnibus beneficiary designation for all benefits under the Plan pursuant
to terms and conditions permitted by the Administrator. To the extent that
Awardee has completed a designation of beneficiary while employed with HP Inc.,
such beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
Applicable Law.
(b)    Such designation of beneficiary may be changed by the Awardee at any time
by written notice. In the event of the death of an Awardee and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Awardee's death, the Company shall allow the executor or administrator of
the estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law.
18.    No Right to Awards or to Employment.
No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
19.    Legal Compliance.
Shares shall not be issued pursuant to the exercise of an Option, Stock
Appreciation Right or Stock Award unless the exercise of such Option, Stock
Appreciation Right or Stock Award and the issuance and delivery of such Shares
shall comply with Applicable Laws and shall be further subject to the approval
of counsel for the Company with respect to such compliance.
20.    Inability to Obtain Authority.
To the extent the Company is unable to or the Administrator deems it infeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
21.    Reservation of Shares.
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
22.    Notice.
Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.
23.    Governing Law; Interpretation of Plan and Awards.
(a)    This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Delaware.


15

--------------------------------------------------------------------------------





(b)    In the event that any provision of the Plan or any Award granted under
the Plan is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
(c)    The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of the
Plan, nor shall they affect its meaning, construction or effect.
(d)    The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
(e)    All questions arising under the Plan or under any Award shall be decided
by the Administrator in its total and absolute discretion. In the event the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.
(f)    Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected by the Administrator. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of Delaware. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.
24.    Limitation on Liability.
The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:
(a)    The Non-Issuance of Shares. The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
(b)    Tax Consequences. Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.
25.    Unfunded Plan.
Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.


16